 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       TANNEN SOOJIAN,                                          Case No. 1:16-cv-00254-AWI-SAB-HC

12                       Petitioner,                              ORDER DENYING PETITIONER’S
                                                                  MOTION FOR EVIDENTIARY HEARING
13               v.                                               AND EXPANSION AND DEVELOPMENT
                                                                  OF THE RECORD
14       JOE A. LIZARRAGA,
                                                                  (ECF No. 64)
15                       Respondent.

16

17              Petitioner is a state prisoner who proceeded pro se with a petition for writ of habeas

18 corpus pursuant to 28 U.S.C. § 2254. On March 19, 2019, the Court: (1) denied Petitioner’s
                                                          1


19 motion for reconsideration of the Court’s denial of stay and alternative motion to stay; (2) denied
20 Petitioner’s motion to compel Respondent to produce the complete state court record; and (3)

21 adopted the Magistrate Judge’s Findings and Recommendation that recommended denial of the

22 petition. (ECF No. 62).

23              On March 22, 2019, the Court received the instant motion for evidentiary hearing and

24 expansion and development of the record. (ECF No. 64). For the reasons set forth in the Court’s

25 March 19th order (ECF No. 62) and the Findings and Recommendations (ECF No. 52), which

26 were adopted, the Court finds that an evidentiary hearing and expansion and development of the
27
     1
         The order was signed on March 19, 2019, but it was not entered on the docket until the following day. (ECF No.
28 62).


                                                              1
 1 record is not warranted. See Cullen v. Pinholster, 563 U.S. 170, 181, 185 (2011) (“hold[ing] that

 2 review under § 2254(d)(1) is limited to the record that was before the state court that adjudicated

 3 the claim on the merits”); Runningeagle v. Ryan, 686 F.3d 758, 773 (9th Cir. 2012) (finding that

 4 a habeas petitioner “is not entitled to an evidentiary hearing or additional discovery in federal

 5 court because his claim is governed by 28 U.S.C. § 2254(d)(1)”).

 6         Based on the foregoing, Petitioner’s motion for evidentiary hearing and expansion and

 7 development of the record (ECF No. 64) is DENIED.

 8
     IT IS SO ORDERED.
 9

10 Dated: May 9, 2019
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
